W. W. Porter, J.,
dissenting:
The defendant procured the plaintiff to be appointed mercantile appraiser by the county commissioners of Cumberland county for the year 1894. Prior to the appointment the plaintiff, who was the defendant’s uncle, agreed with the defendant that he would, if appointed, make the latter his deputy, and that under this arrangement, the defendant should do all of the work and receive all of the compensation.
The appointment having been made, the parties consulted counsel, and were then advised that the mercantile appraiser *530was required by law to act personally and not by deputy. This was not wbat -was contemplated by the parties. They then made an arrangement by which the defendant was to assist the plaintiff in the work; receive the compensation, deduct his expenses and compensation for his work, and, as alleged by the plaintiff but denied by the defendant, apply the balance to the payment of a certain indebtedness of the plaintiff. Each performed a share of the work. The money was paid to the defendant on orders on the treasury drawn by the plaintiff. The plaintiff now claims that the defendant failed to apply the balance, remaining after deducting expenses and compensation, to the payment of the plaintiff’s debt, and must now repay this balance to the plaintiff.
On the defendant’s showing, the contract, as made before the appointment, remained the same after the appointment, unaffected by the fact that the plaintiff was compelled to do a part of the work not theretofore contemplated. He was asked: “ Why did Allen say he would give you all the emoluments of the office less expenses ? A. He didn’t want any, and it was to help to pay my rent.” He thus denies that any part of the emoluments was to go to the plaintiff or be applied to the payment of his debt. He contends that the original contract being illegal, as against public policy, and the subsequent arrangement being essentially the same that the latter is unenforceable. The plaintiff replies that the contract sued upon is not the contract made in advance of his appointment, but it is a new contract, different in terms and enforceable in law.
There is no doubt that the first contract made by the parties was illegal and unenforceable under the law of Pennsylvania. It was in the nature of a sale of a public office. It was the equivalent of saying: Procure my appointment as mercantile appraiser and you may have the emoluments of the office. True, the plaintiff says that he did not desire the appointment, but accepted it at the solicitation of the defendant. But whatever the motive, the act must speak for itself. To hold otherwise would be erecting a signpost to the path of evasion. The illegality of procuring an office by purchase could always be cured on the ground of unselfish purpose. In this case, it was the purchase of the influence of the defendant to procure the appointment. The two methods of purchase differ in nothing *531in the eye of the law. In Filsom’s Trustees v. Himes, 5 Pa. 452, it was held that the procurement of an appointment to office by private influence was illegal and void, Chief Justice Gibson saying: “ There are many American decisions direct to the point that the sale of an office is illegal, and what else is the sale of personal influence to procure it ? It is in some sort a sale of the office procured by it, inasmuch as the influence is paid for, of which the office is the fruit.”
Again, by the acts of assembly the duties of the office of appraiser are required to be, in large measure, personally performed. The contract of the parties here contemplated the substitution of a deputy. This would have been an imposition upon the people of the county who were entitled to have the duties of the office performed by the appointee himself, and stamps the contract as contrary to law: Ashburner v. Parrish, 81 Pa. 52.
It seems also that the attempt to contract for the performance of all of the duties of the office by any other than the appointee himself, would bring this ease within the rule which pronounces void, as against public policy, contracts which have for their subject-matter any interference with the due enforcement of the laws: Ormerod v. Dearman, 100 Pa. 561; Spalding v. Ewing, 149 Pa. 375.
The case of Hunter v. Nolf, 71 Pa. 282, strongly resembles the one before us. Two applicants for appointment to the office of United States assessor agreed that one should withdraw and, if the other should be appointed, that they should perform the services jointly and divide the receipts. The contract was held to be illegal as against public policy. It was also contended that a new contract was made after the appointment, but the court (finding the evidence to be insufficient to sustain this contention), held that a mere confirmation of the old contract could not cure the vice which was inherent in it.
A critical examination of the evidence before us has not convinced me that the contract sued upon is so different from that originally made as to relieve it of the vice contained in the original. It is, on the defendant’s testimony, the same contract in terms and in result, save that the plaintiff was to participate in the labors. On the plaintiff’s testimony, it is the same contract modified to meet new conditions. By the rearrangement, the *532plaintiff was to perform a part of the labor and receive the benefit of a part of the compensation, as he claims. But the right of the defendant to a considerable portion of the emoluments remained. It can scarcely be said that there were two contracts. One is but a modification, an alteration of the other. If they be two contracts, they are by their similarity in terms and purpose indissolubly bound together. The virus which, under the law, kills the one, poisons also the other. Well has Mr. Justice Shakswood said in Hunter v. Nolf, supra: “ Even if there had been an express contract on entirely different terms than those agreed upon before, it ought to be viewed with a considerable degree of suspicion as an attempt to evade a sound and salutary rule of public policy.”
Assuming, however, that the second arrangement was a new contract having only a connection with the first, it is held in Swan v. Scott, 11 S. & R. 155, 164, that the test whether a demand connected with an illegal transaction is capable of being enforced at law is whether the plaintiff requires the aid of the illegal transaction to establish his case. This statement of the law has been approved many times: Thomas v. Brady, 10 Pa. 164; Scott v. Duffy, 14 Pa. 18; Evans v. Dravo, 24 Pa. 62; Fowler v. Scully, 72 Pa. 456; Bredin’s Appeal, 92 Pa. 241; Johnson v. Hulings, 103 Pa. 498. Its application to the case in hanclTeaves the plaintiff without foothold.
The procurement of the appointment to the office, the basis of the first arrangement, was also the reason for and inducement to the making of the altered contract. The appointment of the defendant as assistant instead of as deputy was made by reason of the appointment already procured, and pursuant to the purpose and obligation of the first contract. The reason for the making of the modified agreement was explained by a reference to what had already been done under the first agreement. The plaintiff, in his case in chief, discloses at length the course of the negotiations. He required the aid of the illegal transaction in establishing his case. He-coupled, by his own testimony, the first and the second agreements together. If the plaintiff had not disclosed the facts the defendant was at liberty to do so, since it has been held that when a contract or deed is made for an illegal purpose a defendant against whom it is sought to be enforced may show the turpitude of both him*533self and the plaintiff, and a court of justice will decline its aid to enforce a contract thus wrongfully entered into: B redin’s Appeal, supra.
The standard of political morality is held in this country, at least in principle, at a high level. Bargaining for public office is an offense of such gravity as to warrant expressions of strongest condemnation, and all that grows out of it comes into a court clouded with suspicion. “ The law will not aid in enforcing any contract that is illegal or the consideration of which is inconsistent with public policy and sound morality or the integrity of the domestic civil or political institutions of the state: ” Clippinger v. Hepbaugh, 5 W. & S. 315.
I am of opinion that the court below should have directed .a verdict for the defendant as requested in the point of charge made the subject of the eighth assignment of error, and allowed the parties to remain in the position in which they voluntarily put themselves, and this, not because of any merit in the defendant who has confessedly violated the law, but because of the necessity of upholding the principles of a sound public policy.
I would therefore reverse the judgment without a venire.